Citation Nr: 0731088	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  02-15 296	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from May 1951 to May 1953.  He died 
on March [redacted], 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
eligibility for Dependents' Educational Assistance (DEA).  
Subsequently, the case was transferred to the Atlanta, 
Georgia RO.  In a September 2002 VA Form 9, the appellant 
indicated that she was only appealing the denial of service 
connection for the cause of the veteran's death.  Therefore, 
the denial of DEA is not before the Board.  

The Board remanded the case in January 2004, May 2006, and 
December 2006 to the RO for additional development.  In 
August 2006, the appellant and her son testified at a Video 
Conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.  This case is now before the Board for 
further appellate consideration.  






FINDINGS OF FACT

1.  The veteran died in March 1979.  The immediate cause of 
death was listed as occlusive coronary artuiorduoris due to 
hypertension.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for a back disability, rated as 40 percent 
disabling. 

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that the veteran's service-connected disability 
substantially or materially contributed to the cause of his 
death


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service, and a 
disease or disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter sent to the appellant 
pursuant to the Board's December 2006 Remand, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection for the cause of the 
veteran's death, of what VA would do or had done, what 
evidence she should provide, to include alternative forms of 
evidence, informed the appellant that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claim, and 
asked her to provide any information in her possession.  

Further, in compliance with the Board's December 2006 remand, 
the appellant was asked to identify any additional medical 
evidence.  The appellant did not provide the VA with 
additional medical information.  VA requested and obtained 
relevant medical treatment records from the VA Medical 
Centers (VAMC) in New York, New York, from September 1973 to 
February 1979.  The Board notes that VA attempted to obtain 
private treatment records from G. Psomporlis, M.D., in 
September 2004, but found that the veteran's treatment 
records had been destroyed.  Also, VA has made several 
attempts to obtain the veteran's medical records from the 
Bronx and San Juan VAMC; however, in April 2005 and January 
2006, respectively, negative responses were received stating 
that no records are available.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  

In February and June 2005 notice letters, the appellant was 
informed of the VA's efforts to obtain the veteran's 
treatment records and that it was the claimant's ultimate 
responsibility to submit medical evidence in support of her 
claim.  No further information has been provided by the 
appellant.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not obtained or made 
reasonable efforts to obtain.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In May 2007, the 
veteran's claims folder was reviewed by a VA medical examiner 
and the requested etiology opinion was obtained.  VA 
readjudicated the claim, in June 2007, and issued a 
supplemental statement of the case (SSOC).  The Board notes 
that, in a July 2007 letter, the appellant's representative 
was informed that remand development was complete for the 
appellant's claim and a copy of the June 2007 SSOC was 
enclosed.  The appellant's representative was asked to submit 
a VA-Form 646 or any additional arguments within 60 days of 
the letter.  The appellant's representative failed to 
respond, within the allotted time, and, as a consequence, the 
claims file was submitted for appellate review.  The claims 
file contains a VA-From 646 dated in November 2002.

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's December 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a July 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and her representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  

The Board finds that the evidence of record - hearing 
testimony, medical treatment records, a VA medical opinion 
report, and lay statements -- is adequate for determining 
whether the criteria for service connection have been met.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as a 
cardiovascular disease or hypertension, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

At the aforementioned hearing on appeal, the appellant 
testified that the veteran died of myocardial infarction, 
which was due to his hypertension.  Further, she contended 
that his service-connected back disability contributed to the 
development of hypertension.  Her son testified that the 
veteran was frequently treated for his back disability by the 
VA.  In sum, lay statements from the appellant, her son, and 
an affidavit from her daughter attesting to the fact that the 
veteran's service-connected back disability was so severe 
that it may be linked to hypertension, his cause of death.

At the time of his death, in March 1979, the appellant was 
married to the veteran.  The veteran was service connected 
for a back disability, rated as 40 percent disabling.  The 
veteran's certificate of death lists the immediate cause of 
death as occlusive coronary artuiorduoris due to 
hypertension.  The veteran was not service connected for any 
of the diseases or conditions listed on the certificate of 
death.  

Service medical records show that the veteran's blood 
pressure readings upon induction were 148 over 70.   In June 
1951, the veteran was hospitalized for a motor vehicle 
accident.  During treatment, he complained of chest pains.  
His blood pressure readings between June and July 1951 ranged 
from 138 to 154 over 70 to 80.  He was not diagnosed with 
hypertension during his hospital stay.  At his separation 
examination, in February 1954, blood pressure readings were 
128 over 70.  Upon discharge, the veteran was found to be 
clinically normal for blood pressure.

VA treatment records show that the veteran was diagnosed with 
hypertension in July 1967.  VA treatment records from 
September 1973 to February 1979 and lay statements from the 
veteran's family further show that he continued to suffer 
from and was hospitalized for hypertension and his service-
connected back disability.

In May 2007, the veteran's claims file was reviewed by a VA 
medical examiner.  The examiner reports that blood pressure 
recording from service records in June and July 1951 showed 
no diagnoses of hypertension.  The examiner further confirmed 
that a diagnosis of hypertension was not made until July 
1967.  After considering the medical evidence, the examiner 
found that the veteran's back injury in June 1951 did 
contribute to his elevated blood pressure at the time.  
However, it would have been an acute event occurring with 
pain.  The examiner emphasized that the veteran's separation 
examination in February 1954 did not contain a diagnosis of 
high blood pressure.  Given the above, the examiner opined 
that it is less likely as not that the veteran had a disease 
or injury that was incurred in service that caused or 
contributed to the ultimate cause of the veteran's death, and 
that would include the low back disability for which he was 
service-connected.  It was further explained that it is less 
likely as not that the veteran's service-connected back 
disability contributed to the development of his hypertension 
that led to his death.  The examiner noted that it was likely 
that the veteran had primary idiopathic or essential 
hypertension, for which his back disability did not 
contribute to its development.  

After carefully reviewing the medical evidence and the 
veteran's claims file, the Board finds that the evidence does 
not support service connection on a presumptive or direct 
basis.  The veteran's hypertension and cardiovascular disease 
neither began in service nor were manifested within one year 
of discharge.  The records clearly show that the veteran was 
not diagnosed for any cardiovascular diseases or hypertension 
until July 1967, approximately 14 years after discharge.  
Thus, service connection (due to hypertension and 
cardiovascular disease) is not warranted under the 
presumptive provisions of 38 C.F.R. §§ 3.307, § 3.309(a) nor 
on a direct basis under 38 C.F.R. §§ 3.303 and 3.312.

The appellant, her family, and her representative may believe 
that there was a causal relationship between the veteran's 
service and his death.  However, the Board notes that there 
is no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as 
medical experts for their statements to be considered 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence that the occlusive coronary 
artuiorduoris due to hypertension, which led to the veteran's 
demise, had its onset due to service, including on a 
presumptive basis, and there is no evidence that the disease 
was otherwise causally linked to an injury or disease of 
service origin, including the veteran's service-connected 
back disability.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death.  As a preponderance of the evidence is 
against the award of service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


